                                                    Case 2:20-cv-00977-JCM-NJK Document 1 Filed 05/29/20 Page 1 of 7




                                         1    Michael Kind, Esq.
                                         2    Nevada Bar No.: 13903
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                         4    Las Vegas, Nevada 89123
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6    mk@kindlaw.com

                                         7    George Haines, Esq.
                                              Nevada Bar No. 9411
                                         8    HAINES & KRIEGER, LLC
                                         9    8985 S. Eastern Ave., Suite 350
                                              Henderson, NV 89123
                                         10   (702) 880-5554
                                         11   (702) 385-5518 (fax)
8860 South Maryland Parkway, Suite 106




                                              georgehaines@hainesandkrieger.com
                                         12   Attorneys for Katherine Wasmund
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                                                  UNITED STATES DISTRICT COURT
                                         14                            DISTRICT OF NEVADA
                                         15
                                              Katherine Wasmund,                         Case No.:
                                         16
                                         17               Plaintiff,                     Complaint for Damages and
                                                    v.                                   Injunctive Relief under the
                                         18                                              Telephone Consumer Protection
                                         19   OneMain Financial Group, LLC,              Act, 47 U.S.C. § 227, et seq.
                                         20               Defendant.                     Jury trial demanded
                                         21
                                         22
                                                                               Introduction
                                         23
                                              1.   Katherine Wasmund (“Plaintiff”), by counsel, brings this action for damages
                                         24
                                                   resulting from the unlawful actions of OneMain Financial Group, LLC
                                         25
                                                   (“Defendant”), in negligently and/or intentionally contacting Plaintiff on
                                         26
                                         27
                                              ___________________
                                              DISCLOSURES                         —1—
                                                   Case 2:20-cv-00977-JCM-NJK Document 1 Filed 05/29/20 Page 2 of 7




                                         1        Plaintiff’s cellphone, in violation of the Telephone Consumer Protection Act,
                                         2        47 U.S.C. § 227, et seq. (the “TCPA”), thereby invading Plaintiff’s privacy.
                                         3     2. The TCPA was designed to prevent calls like the ones described within this
                                         4        complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
                                         5        consumer complaints about abuses of telephone technology – for example,
                                         6        computerized calls dispatched to private homes – prompted Congress to pass
                                         7        the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
                                         8     3. In enacting the TCPA, Congress intended to give consumers a choice as to how
                                         9        creditors and telemarketers may call them, and made specific findings that
                                         10       “[t]echnologies that might allow consumers to avoid receiving such calls are
                                         11       not universally available, are costly, are unlikely to be enforced, or place an
8860 South Maryland Parkway, Suite 106




                                         12       inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward
       Las Vegas, Nevada 89123




                                         13       this end, Congress found that
             KIND LAW




                                         14
                                                          [b]anning such automated or prerecorded telephone calls
                                         15
                                                          to the home, except when the receiving party consents to
                                         16               receiving the call or when such calls are necessary in an
                                                          emergency situation affecting the health and safety of the
                                         17
                                                          consumer, is the only effective means of protecting
                                         18               telephone consumers from this nuisance and privacy
                                         19
                                                          invasion.

                                         20    4. Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
                                         21       3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on
                                         22       TCPA’s purpose).
                                         23    5. Congress also specifically found that “the evidence presented to the Congress
                                         24       indicates that automated or prerecorded calls are a nuisance and an invasion of
                                         25       privacy, regardless of the type of call. . . .” Id. at §§ 12-13; see also Mims, 132
                                         26       S. Ct. at 744.
                                         27
                                              ___________________
                                              COMPLAINT                              —2—
                                                    Case 2:20-cv-00977-JCM-NJK Document 1 Filed 05/29/20 Page 3 of 7




                                         1     6. Plaintiff alleges as follows upon personal knowledge as to Plaintiff’s own acts
                                         2        and experiences, and, as to all other matters, upon information and belief,
                                         3        including investigation conducted by Plaintiff’s attorneys.
                                         4     7. While many violations are described below with specificity, this Complaint
                                         5        alleges violations of the statutes cited in their entirety.
                                         6     8. Unless otherwise stated, all the conduct engaged in by Defendant took place in
                                         7        Nevada.
                                         8     9. Any violations by Defendant was knowing, willful, and intentional, and
                                         9        Defendant did not maintain procedures reasonably adapted to avoid any such
                                         10       violations.
                                         11                                  Jurisdiction and Venue
8860 South Maryland Parkway, Suite 106




                                         12    10. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
       Las Vegas, Nevada 89123




                                         13       jurisdiction).
             KIND LAW




                                         14    11. This action arises out of Defendant’s violations of the TCPA.
                                         15    12. Defendant is subject to personal jurisdiction in Nevada, as it is conducts
                                         16       business in Nevada and attempted to contact Plaintiff in Nevada.
                                         17    13. Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving
                                         18       rise to this complaint occurred in Nevada.
                                         19                                            Parties
                                         20    14. Plaintiff is a natural person who lives in Clark County, Nevada.
                                         21    15. Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47
                                         22       U.S.C. § 153(39).
                                         23    16. Defendant is a debt collection company and is a “person,” as defined by 47
                                         24       U.S.C. § 153(39).
                                         25    17. Plaintiff is informed and believes, and thereon alleges, that Defendant is a
                                         26       company and owner (or frequent user) of one or more of the telephone numbers
                                         27
                                              ___________________
                                              COMPLAINT                               —3—
                                                   Case 2:20-cv-00977-JCM-NJK Document 1 Filed 05/29/20 Page 4 of 7




                                         1        used by Defendant to make telephone calls to Plaintiffs in violation of the
                                         2        TCPA.
                                         3                                    Factual Allegations
                                         4     18. Within four years prior the filing of this complaint, without any prior express
                                         5        consent to call, Defendant called Plaintiff’s cellphone numerous times.
                                         6     19. Specifically, in early 2020, Plaintiff instructed Defendant to stop contacting
                                         7        her on her cellphone. In this way, Plaintiff revoked any consent that
                                         8        Defendant may have previously had to call Plaintiff on her cellphone.
                                         9     20. Nevertheless, Defendant continued to repeatedly contact Plaintiff on her
                                         10       cellphone, including in March 2020, knowing that Plaintiff demanded that the
                                         11       calls and text messages cease.
8860 South Maryland Parkway, Suite 106




                                         12    21. Defendant placed these calls using an automatic telephone dialing system
       Las Vegas, Nevada 89123




                                         13       (“ATDS”) and/or with an artificial or prerecorded voice, as prohibited by 47
             KIND LAW




                                         14       U.S.C. § 227(b)(1)(A).
                                         15    22. These telephone calls constituted calls that were not for emergency purposes as
                                         16       defined by 47 U.S.C. § 227 (b)(1)(A)(i).
                                         17    23. The ATDS used by Defendant has the capacity to store or produce telephone
                                         18       numbers to be called, using a random or sequential number generator.
                                         19    24. The ATDS used by Defendant also has the capacity to dial telephone numbers
                                         20       stored as a list or in a database without human intervention.
                                         21    25. Defendant’s calls were placed to a telephone number assigned to a cellphone
                                         22       service for which Plaintiff incurred a charge pursuant to 47 U.S.C. § 227(b)(1).
                                         23    26. The calls were unwanted by Plaintiff.
                                         24    27. Defendant did not have prior express written consent to place the calls to
                                         25       Plaintiff.
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                             —4—
                                                    Case 2:20-cv-00977-JCM-NJK Document 1 Filed 05/29/20 Page 5 of 7




                                         1     28. Through Defendant’s conduct, Plaintiff suffered an invasion of a legally
                                         2        protected interest in privacy, which is specifically addressed and protected by
                                         3        the TCPA.
                                         4     29. Plaintiff was personally affected by Defendant's aforementioned conduct
                                         5        because Plaintiff was frustrated and distressed that Defendant interrupted
                                         6        Plaintiff with an unwanted calls using an ATDS.
                                         7     30. Defendant’s calls forced Plaintiff to live without the utility of Plaintiff’s
                                         8        cellphone by occupying the cellphone with one or more unwanted calls, causing
                                         9        a nuisance and lost time.
                                         10    31. Defendant’s calls to Plaintiff’s cellphone numbers were unsolicited by Plaintiff
                                         11       and without Plaintiff’s permission or consent.
8860 South Maryland Parkway, Suite 106




                                         12    32. Plaintiff is informed and believes and thereupon allege, that the calls were made
       Las Vegas, Nevada 89123




                                         13       by Defendant and/or Defendant's agent(s), with Defendant's permission,
             KIND LAW




                                         14       knowledge, control and for Defendant's benefit.
                                         15    33. Through the aforementioned conduct, Defendant has violated 47 U.S.C. §
                                         16       227(b)(1)(A)(iii).
                                         17    34. Further, Defendant's violations also caused Plaintiff to suffer a real and concrete
                                         18       harm because when Defendant called Plaintiff, Plaintiff's time was wasted on
                                         19       phone calls with Defendant when Defendant had no right to contact Plaintiff.
                                         20       Defendant also consumed and wasted Plaintiff’s cellphone battery life. Plaintiff
                                         21       also suffered from frustration and annoyance from Defendant's pre-recorded
                                         22       voice which the TCPA was enacted to prevent. See, e.g., Mey v. Got Warranty,
                                         23       Inc., No. 5:15-CV-101, 2016 U.S. Dist. LEXIS 84972, at *8 (N.D.W. Va. June
                                         24       30, 2016) (“[S]uch calls also cause intangible injuries, regardless of whether the
                                         25       consumer has a prepaid cell phone or a plan with a limited number of minutes.
                                         26       The main types of intangible harm that unlawful calls cause are (1) invasion of
                                         27       privacy, (2) intrusion upon and occupation of the capacity of the consumer's
                                              ___________________
                                              COMPLAINT                              —5—
                                                    Case 2:20-cv-00977-JCM-NJK Document 1 Filed 05/29/20 Page 6 of 7




                                         1        cell phone, and (3) wasting the consumer’s time or causing the risk of personal
                                         2        injury due to interruption and distraction.”).
                                         3                                    First cause of action
                                         4                             Negligent Violations of the TCPA
                                         5                                   47 U.S.C. § 227, et seq.
                                         6     35. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                         7        as though fully stated herein.
                                         8     36. The foregoing acts and omissions of Defendant constitute numerous and
                                         9        multiple negligent violations of the TCPA, including but not limited to each and
                                         10       every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                         11    37. As a result of Defendant's negligent violations of 47 U.S.C. § 227 et seq,
8860 South Maryland Parkway, Suite 106




                                         12       Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
       Las Vegas, Nevada 89123




                                         13       every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
             KIND LAW




                                         14    38. Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct
                                         15       in the future.
                                         16                                  Second cause of action
                                         17                         Knowing and/or Willful Violations of the TCPA
                                         18                                  47 U.S.C. § 227, et seq.
                                         19    39. Plaintiff incorporate by reference all of the above paragraphs of this Complaint
                                         20       as though fully stated herein.
                                         21    40. The foregoing acts and omissions of Defendant constitute numerous and
                                         22       multiple knowing and/or willful violations of the TCPA, including but not
                                         23       limited to each and every one of the above-cited provisions of 47 U.S.C. § 227,
                                         24       et seq.
                                         25    41. As a result of Defendant's knowing and/or willful violations of 47 U.S.C. §
                                         26       227et seq, Plaintiff is entitled to an award of $1,500.00 in statutory damages,
                                         27       for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
                                              ___________________
                                              COMPLAINT                              —6—
                                                    Case 2:20-cv-00977-JCM-NJK Document 1 Filed 05/29/20 Page 7 of 7




                                         1     42. Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct
                                         2        in the future.
                                         3                                       Prayer for relief
                                         4     43. WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and
                                         5        Plaintiff be awarded damages from Defendant, as follows:
                                         6          • Award statutory damages of $500.00 for each and every negligent
                                         7              violations of 47 U.S.C. § 227(b)(1), pursuant to 47 U.S.C. §
                                         8              227(b)(3)(B);
                                         9          • Award statutory damages of $1,500.00 for each and every knowing
                                         10             and/or willful violations of 47 U.S.C. § 227(b)(1), pursuant to 47
                                         11             U.S.C. § 227(b)(3)(C);
8860 South Maryland Parkway, Suite 106




                                         12         • Injunctive relief prohibiting such conduct in the future, pursuant to
       Las Vegas, Nevada 89123




                                         13             47 U.S.C. § 227(b)(3)(A); and
             KIND LAW




                                         14         • Any other relief that this Court deems just and proper.
                                         15                                       Jury Demand
                                         16    44. Pursuant to the seventh amendment to the Constitution of the United States of
                                         17       America, Plaintiff is entitled to, and demands, a trial by jury.
                                         18     Dated: May 29, 2020.
                                         19                                            Respectfully submitted,

                                         20                                            KIND LAW
                                         21
                                                                                       /s/ Michael Kind
                                         22                                            Michael Kind, Esq.
                                         23                                            8860 South Maryland Parkway, Suite 106
                                                                                       Las Vegas, Nevada 89123
                                         24                                            Attorney for Katherine Wasmund
                                         25
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                              —7—
